Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
This office action has been issued in response to amendment filed on 11/12/2021.   Claim 20 has been canceled.  No claim has been amended.  Claims 1-19 are pending, of which claims, of which claim 1 and 18 are in independent form.  Accordingly, this action has been made FINAL.
 Status of Claims
Claims 1-19 are pending, of which claims, of which claim 1 and 18 are in independent form.
The Office's Note:
The Office has cited particular paragraphs / columns and line numbers in the reference(s) applied to the claims above for the convenience of the Applicant. Although the specified citations are representative of the teachings of the art and are applied to specific limitations within the individual claim(s), other passages and figures may apply as well. It is respectfully requested from the Applicant in preparing responses, to fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the cited passages as taught by the prior art or relied upon by the Examiner.

Claim Rejections - 35 USC § 103

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-19 are rejected under 35 U.S.C. 103 as being unpatentable over Seitz (US 20080059950– hereinafter Seitz), in view of Fowler (US 20080082959– hereinafter Fowler) and further in view of Sridhar (US 20030221162 – hereinafter Sridhar).

Claim 1 is rejected, Seitz teaches a computer-implemented method for creating a computer program within a specific domain, the method comprising: 
generating a plurality of generated entities by applying a domain ruleset to a plurality of initial entities(Seitz, paragraph [0079], paragraph [0080], The software development machine 106 includes a code generator 114 that includes a read module 116 and a class generator module 118. The read module 116 may be utilized to read the class definition file 104 and the configuration file 102. The class generator module 118 generates the appropriate class responsive to receiving the corresponding meta-data from the configuration file 102 as directed by the rules and meta-data in the appropriate (e.g., selected) template 109.  Seitz, fig. 7 and paragraph [0076-0083], FIG. 7 is a block diagram illustrating a system 100, according to an 
forming a plurality of entity-template pairs by pairing each generated entity with its corresponding code template of a plurality of code templates(Seitz, paragraph [0081-0082], The base classes 110 have progeny in the respective subclasses which inherit from the base class 110. The base class 110 includes a codegen (code generator) data object interface class 120, a codegen data object implementation class 122, a codegen map class 124, a codegen business object interface class 126 and a codegen business object implementation class 128. The base classes 110 may include boiler plate and infrastructure code that may automatically be regenerated after the initial generation. The prefix "codegen" may be used to identify a base class 110 that may be regenerated on successive regenerations of the software.  Seitz, fig. 7 and paragraph [0076-0083], FIG. 7 is a block diagram illustrating a system 
 forming a plurality of code snippets by replacing designated variables in the code template with corresponding values from the generated entity in each entity-template pair(Seitz, paragraph [0082], The subclasses 108 may inherit from the base classes 110. For example, a data object interface class 130 may inherit from a codegen data object interface class 120. The subclasses 108 may include the data object interface class 130, a data object implementation class 132, a map class 134, a business object interface class 136, and a business object implementation class 138. The subclasses 108 may be generated once and provide for the addition of custom code that may take the form of a method that abstracts the data in a custom manner or a method that overrides a corresponding method in the base class 110, or a method that augments functionality in the corresponding base class 110 (e.g., adds functionality not provided for by the base class 110).  Fig. 11 and paragraph [0105], FIG. 11 is a flow chart illustrating a method 330, in accordance with the invention, to automatically generate software for accessing data. The method 330 is described by way of example with reference to the system described above and commences at operation 332 with the read module 116 reading an XSL template 109 from a class definition file 104. At operation 334, the read module 116 utilizes the XSL template 109 to read the appropriate XML meta-data from the configuration file 102. Thereafter, at operation 336, the class generator module 118 utilizes the XML meta-data to automatically generate the class as defined by the XSL template 109.  Seitz, fig. 7 and paragraph [0076-0083], FIG. 7 is a block diagram illustrating a system 100, according to an exemplary embodiment, to automatically generate software. The system 100 is shown to include a software development computer or machine 106 that reads a configuration file 102 and a class definition file 104 and generates a class that may be categorized as a subclass 108, a base class 110, or a skeleton class 112. A class may be likened to a cookie cutter. For example, a cookie cutter may be used to cut a cookie that resembles the cookie cutter. In a similar manner, a class may be used to instantiate (e.g., generate) a data object 20 at runtime that bears the imprint of the class (e.g., attribute names, attribute types, and other meta-data).  Fig. 12, paragraph [0108-0111], The configuration file 102 may include meta-data in the form of XML meta-data that has been modified. For example, the configuration file 102 may include additions, modifications, or deletions of meta-data in the configuration file 102 that were originally utilized to generate the base classes 110.); and 
forming a computer program by arranging the plurality of code snippets(Seitz, paragraph [0083], The skeleton classes 112 may be generated only once and provide for the addition of custom code. The skeleton classes 112 includes a data access object class 140, a data access object test class 142, a business object factory class 144, a business object factory implementation class 146, and a business object factory test class 148. The data access object test class 142 and the business object factory test class 148 may be utilized to add custom code to unit test all of the related classes (e.g., a subclass 108, a base class 110, and a skeleton class 112). The term "factory" as included in the above mentioned classes denotes, but is not limited to, an object that encapsulates the creation of objects inside a single interface. The data access object class 140 is also a factory, but it has significant additional responsibilities in carrying out CRUD operations on the data objects 20.  Seitz, fig. 7 and paragraph [0076-0083], FIG. 7 is a block diagram illustrating a system 100, according to an exemplary embodiment, to automatically generate software. The system 100 is shown to include a software development computer or machine 106 that reads a configuration file 102 and a class definition file 104 and generates a class that may be categorized as a subclass 108, a base class 110, or a skeleton class 112. A class may be likened to a cookie cutter. For example, a cookie cutter may be used to cut a cookie that resembles the cookie cutter. In a similar manner, a class may be used to instantiate (e.g., generate) a data object 20 at runtime that bears the imprint of the class (e.g., attribute names, attribute types, and other meta-data).  Fig. 12, paragraph [0108-0111], The configuration file 102 may include meta-data in the form of XML meta-data that has been modified. For example, the configuration file 102 may include additions, 
The Office would like to use prior art Fowler to back up Seitz to further teach limitation
code templates(Fowler, US 20080082959, paragraph [0053], In a further aspect of the invention, there is provided a code generation system for generating program code for use in implementing a software system specified by specification data, the system comprising: an input component for receiving specification data for the software system; means (for example storage) for storing a plurality of templates, wherein the templates define sections of program code; means (for example storage) for storing a plurality of code generation controls, wherein the controls each comprise generate-time executable code routines external to the templates and the specification data and wherein at least some of the templates include references to controls; a code generation component for applying selected templates to elements of the specification data to generate corresponding sections of generated program code based on the templates; means (for example a processing component) for executing controls selected based on the references in the templates and incorporating the output from the controls into the program code.  Paragraph [0054-0058], Advantageously, providing controls that are executable at generate time may increase the richness and complexity of program code that may be generated. Using controls external to the templates may further allow a user to change standard features applied to many templates via controls without changing each template individually, as described in more detail below. The output from the control may be incorporated directly into the 
It would have obvious to one having ordinary skill in the art before the effecting filling date of the claimed invention to combine the teachings of cited references. Thus, one of ordinary skill in the art before the effecting filling date of the claimed invention would have been motivated to incorporate Fowler into Seitz's to generate program code e.g. HTML code, XMI code, Java 2 Enterprise Edition (J2EE) code, and .NET (RTM: Software component) code, for implementing a software system specified by specification data by an application programmer.  The system enables the specification data and the specification represented by the data to be enhanced before code generation is performed, by adding default features to the specification data, thus reducing complexity of the initial specification data, and the work involved in creating the data. The system allows processing of a pattern including location information specifying the location in an object hierarchy at which a new object is to be added, and adding the new object at the specified location, thus enabling more expressive and powerful patterns to be provided as suggested by Fowler (See abstract and summary).  
The Office would like to use prior art Sridhar to back up Seitz and Fowler to further teach limitation
forming a computer program by arranging the plurality of code snippets(Sridhar, paragraph [0055-0056], The code lines 7-10, 14-17, 24-27, 64-67, and 72-74 illustrate places where the generator introduces lists of attribute names corresponding to the actual attributes of the table. Thus the process for constructing the Java classes First, analyze the database schema and create a list of tables, and a list of attributes for each table. Thereafter using a pre-created Java class template, create two classes for each table in the list, by replacing occurrences of the table name and list of attributes by the corresponding values. This accounts for both the Java code and the embedded SQL code. Thereafter, outputting the resulting Java classes.  Paragraph [0057-0060], There is created "generic" back-end Java code that relies on the automatically-generated Java classes for correct operation with multi-table user-data models. The code is generic, in that its structure does not rely either on a particular table structure or a particular user data model structure. It merely assumes that the user data model is laid out as a tree, as shown in the earlier diagram. Generally speaking, this code operates as follows:)
It would have obvious to one having ordinary skill in the art before the effecting filling date of the claimed invention to combine the teachings of cited references. Thus, one of ordinary skill in the art before the effecting filling date of the claimed invention would have been motivated to incorporate Sridhar into Seitz and Fowler's to simplify the process of building the website and allows websites to be developed even by people who have only modest technical skills. Scalability, maintainability and cross- platform compatibility are ensured. A meta-template including a tag and a variable are expanded relative to an user data model using a template expander as suggested by Sridhar (See abstract and summary).
Claim 2 is rejected for the reasons set forth hereinabove for claim 1, Seitz, Fowler and Sridhar teach the method of claim 1, 
wherein a plurality of initial entities contain values containing code snippets to be included in the formed computer program(Seitz, paragraph [0100], FIG. 10K illustrates an exemplary read set 228. Each read set 228 defines a set of attributes 34 that the application domain 18 may request to be read from the database 24 and populated to the data object 20. Each read set 228 may include a read set name 262, one or more member names 261 and an optional full set flag that may be asserted TRUE (e.g., read all attributes of the data object 20). The member name 261 corresponds to a full name 247 (e.g., the definitions for the full name 247 are associated with the member name 261).  Seitz, fig. 7 and paragraph [0076-0083], FIG. 7 is a block diagram illustrating a system 100, according to an exemplary embodiment, to automatically generate software. The system 100 is shown to include a software development computer or machine 106 that reads a configuration file 102 and a class definition file 104 and generates a class that may be categorized as a subclass 108, a base class 110, or a skeleton class 112. A class may be likened to a cookie cutter. For example, a cookie cutter may be used to cut a cookie that resembles the cookie cutter. In a similar manner, a class may be used to instantiate (e.g., generate) a data object 20 at runtime that bears the imprint of the class (e.g., attribute names, attribute types, and other meta-data).  Fig. 12, paragraph [0108-0111], The configuration file 102 may include meta-data in the form of XML meta-data that has been modified. For example, the configuration file 102 may include additions, modifications, or deletions of meta-data in the configuration file 102 that were originally utilized to generate the base classes Sridhar, fig. 11 and 12 and paragraph [0098-0102] In step 1112, the user interface front-end is automatically generated. In this step, the data view output for a selected data view may be automatically generated on a generic webpage. Thereafter, the website developer may edit the generic web page as appropriate to create the desired web page look (step 1114).).  

Claim 3 is rejected for the reasons set forth hereinabove for claim 1, Seitz, Fowler and Sridhar teach the method of claim 1, 
wherein a plurality of initial entities are embodied as objects in a computer database(Seitz, paragraph [0098], FIG. 10I illustrates an exemplary subobject field mapping 254. The subojbect field mapping 254 includes a subobject name 255 that may be utilized to generate an attribute name 256 (not shown) as previously described. The subobject field mapping 254 includes attributes for a non-contained subobject. The subobject field mapping 254 includes a foreign key attribute name 227 from the subobject (e.g., currencyID) that may be used to set a foreign key value onto a containing parent's foreign key attribute (e.g. billing currency) for the subobject, when a subobject is assembled onto a parent object (e.g. setting a currency object onto a user object as its billing currency, the value of the currency ID of the currency object is copied to the user object's billing currency ID attribute).  Seitz, fig. 7 and paragraph [0076-0083], FIG. 7 is a block diagram illustrating a system 100, according to an exemplary embodiment, to automatically generate software. The system 100 is shown to include a software development computer or machine 106 that reads a configuration file 102 and a class definition file 104 and generates a class that may be categorized as Sridhar, fig. 11 and 12 and paragraph [0098-0102] In step 1112, the user interface front-end is automatically generated. In this step, the data view output for a selected data view may be automatically generated on a generic webpage. Thereafter, the website developer may edit the generic web page as appropriate to create the desired web page look (step 1114).).  
 
Claim 4 is rejected for the reasons set forth hereinabove for claim 1, Seitz, Fowler and Sridhar teach the method of claim 1, 
wherein a plurality of initial entities are embodied as variables, objects, or similar data entities in a computer program(Seitz, paragraph [0094], FIG. 10E illustrates an exemplary full field mapping 246. The full field mapping 246 may be used to map data between a data object attribute and a table column 53. The full field mapping 246 is shown by way of example to include a full name 247, a logical table name 240, a field name 52 (e.g., column 53), an attribute type, and indicators for getter( ) and setter( ) methods. The full name 247 may be utilized to generate an attribute name 256 (not In addition, the attribute name 256 may be prefixed with "m_" (e.g., m_id) to create a variable name for the attribute 34 on the data object implementation 75 and prefiexed with ":m" (e.g., :m_id) for SQL reference. The logical table name 240 and the field name 52 may be utilized to persistently store the attribute 34 in the database 24. The indicators may be used for creating getter( ) and setter( ) methods for the data object 20 and the business object 13 with the asserted value (e.g., TRUE) indicating to create the methods. Transformation functions can also be associated with the mapping to transform the data either being read from the database and/or being written to the database (e.g. transforming a boolean attribute to and from a value of 0 or 1 in the database).  Seitz, fig. 7 and paragraph [0076-0083], FIG. 7 is a block diagram illustrating a system 100, according to an exemplary embodiment, to automatically generate software. The system 100 is shown to include a software development computer or machine 106 that reads a configuration file 102 and a class definition file 104 and generates a class that may be categorized as a subclass 108, a base class 110, or a skeleton class 112. A class may be likened to a cookie cutter. For example, a cookie cutter may be used to cut a cookie that resembles the cookie cutter. In a similar manner, a class may be used to instantiate (e.g., generate) a data object 20 at runtime that bears the imprint of the class (e.g., attribute names, attribute types, and other meta-data).  Fig. 12, paragraph [0108-0111], The configuration file 102 may include meta-data in the form of XML meta-data that has been modified. For example, the configuration file 102 may include additions, modifications, or deletions of meta-data in the configuration file 102 that were Sridhar, fig. 11 and 12 and paragraph [0098-0102] In step 1112, the user interface front-end is automatically generated. In this step, the data view output for a selected data view may be automatically generated on a generic webpage. Thereafter, the website developer may edit the generic web page as appropriate to create the desired web page look (step 1114).).  
Claim 5 is rejected for the reasons set forth hereinabove for claim 1, Seitz, Fowler and Sridhar teach the method of claim 1, 
wherein a human developer manipulates a plurality of initial entities via website, desktop computing application, mobile computing application, or other computer graphical user interface(Seitz, paragraph [0077], The configuration file 102 may include meta-data in the form of XML meta-data to generate classes for an object to relational mapping system, also in accordance with the invention. The configuration file 102 may include meta-data that is generated by a data base schema utility 103 that automatically generates the meta-data and an editing process 105 that may utilize manual and/or automatic processes to generate the meta-data.  Seitz, fig. 7 and paragraph [0076-0083], FIG. 7 is a block diagram illustrating a system 100, according to an exemplary embodiment, to automatically generate software. The system 100 is shown to include a software development computer or machine 106 that reads a configuration file 102 and a class definition file 104 and generates a class that may be categorized as a subclass 108, a base class 110, or a skeleton class 112. A class may be likened to a cookie cutter. For example, a cookie cutter may be used to cut a cookie that resembles the cookie cutter. In a similar manner, a class may be used to instantiate (e.g., generate) a Sridhar, fig. 11 and 12 and paragraph [0098-0102] In step 1112, the user interface front-end is automatically generated. In this step, the data view output for a selected data view may be automatically generated on a generic webpage. Thereafter, the website developer may edit the generic web page as appropriate to create the desired web page look (step 1114).).  
  
Claim 6 is rejected for the reasons set forth hereinabove for claim 1, Seitz, Fowler and Sridhar teach the method of claim 1, 
wherein the formed computer program comprises a plurality of programs, to be executed together or separately, on one or more computing devices(Seitz, paragraph [0083], The skeleton classes 112 may be generated only once and provide for the addition of custom code. The skeleton classes 112 includes a data access object class 140, a data access object test class 142, a business object factory class 144, a business object factory implementation class 146, and a business object factory test class 148. The data access object test class 142 and the business object factory test class 148 may be utilized to add custom code to unit test all of the related classes (e.g., a subclass 108, a base class 110, and a skeleton class 112). The term "factory" as included in the above mentioned classes denotes, but is not limited to, an object that Seitz, fig. 7 and paragraph [0076-0083], FIG. 7 is a block diagram illustrating a system 100, according to an exemplary embodiment, to automatically generate software. The system 100 is shown to include a software development computer or machine 106 that reads a configuration file 102 and a class definition file 104 and generates a class that may be categorized as a subclass 108, a base class 110, or a skeleton class 112. A class may be likened to a cookie cutter. For example, a cookie cutter may be used to cut a cookie that resembles the cookie cutter. In a similar manner, a class may be used to instantiate (e.g., generate) a data object 20 at runtime that bears the imprint of the class (e.g., attribute names, attribute types, and other meta-data).  Fig. 12, paragraph [0108-0111], The configuration file 102 may include meta-data in the form of XML meta-data that has been modified. For example, the configuration file 102 may include additions, modifications, or deletions of meta-data in the configuration file 102 that were originally utilized to generate the base classes 110.  Sridhar, fig. 11 and 12 and paragraph [0098-0102] In step 1112, the user interface front-end is automatically generated. In this step, the data view output for a selected data view may be automatically generated on a generic webpage. Thereafter, the website developer may edit the generic web page as appropriate to create the desired web page look (step 1114).).  
  
Claim 7 is rejected for the reasons set forth hereinabove for claim 1, Seitz, Fowler and Sridhar teach the method of claim 1, 
additionally pairing initial entities with code templates to form entity-template pairs(Seitz, paragraph [0079-0081], The class definition file 104 includes one or more templates 109 that include definitions for classes that are generated by the software development machine 106. Specifically, each template defines rules that may be applied to the meta-data in the configuration file to generate a class (e.g., the subclass 108, the base class 110 or the skeleton class 112). The template 109 may include inheritance information that may be applied to the class. For example, a template 109 may take the form of an XSL templates defined in XSL Transformations (XSLT), published by the World Wide Web consortium (2004).  Seitz, fig. 7 and paragraph [0076-0083], FIG. 7 is a block diagram illustrating a system 100, according to an exemplary embodiment, to automatically generate software. The system 100 is shown to include a software development computer or machine 106 that reads a configuration file 102 and a class definition file 104 and generates a class that may be categorized as a subclass 108, a base class 110, or a skeleton class 112. A class may be likened to a cookie cutter. For example, a cookie cutter may be used to cut a cookie that resembles the cookie cutter. In a similar manner, a class may be used to instantiate (e.g., generate) a data object 20 at runtime that bears the imprint of the class (e.g., attribute names, attribute types, and other meta-data).  Fig. 12, paragraph [0108-0111], The configuration file 102 may include meta-data in the form of XML meta-data that has been modified. For example, the configuration file 102 may include additions, modifications, or deletions of meta-data in the configuration file 102 that were originally utilized to generate the base classes 110.  Sridhar, fig. 11 and 12 and paragraph [0098-0102] In step 1112, the user interface front-end is automatically generated. In this step, 
  
Claim 8 is rejected for the reasons set forth hereinabove for claim 1, Seitz, Fowler and Sridhar teach the method of claim 1, 
additionally compiling the formed computer program into assembly language, object code, machine code, or other computer code(Fowler, paragraph [0092], Preferably, the system is adapted to generate code in an object-oriented programming language and/or in a form suitable for an object-oriented execution environment. The system is preferably adapted to generate source code, preferably one of: Java source code, C# source code or C++ source code. The system may be adapted to invoke a compiler or build utility to compile the generated program code. Alternatively or in addition, the system may be adapted to generate one or more build scripts or files for a build utility (for example, "Make" files for the Unix Make utility or build files for the "Ant" utility) for building the system from the source code. The system may typically generate a plurality of source code files, and may be adapted to store these, and/or any compiled program code, in relevant directories of a directory structure.   Seitz, fig. 7 and paragraph [0076-0083], FIG. 7 is a block diagram illustrating a system 100, according to an exemplary embodiment, to automatically generate software. The system 100 is shown to include a software development computer or machine 106 that reads a configuration file 102 and a class definition file 104 and generates a class that may be categorized as a subclass 108, a base class 110, or a skeleton class 112. A class may Sridhar, fig. 11 and 12 and paragraph [0098-0102] In step 1112, the user interface front-end is automatically generated. In this step, the data view output for a selected data view may be automatically generated on a generic webpage. Thereafter, the website developer may edit the generic web page as appropriate to create the desired web page look (step 1114).).  
 
Claim 9 is rejected for the reasons set forth hereinabove for claim 1, Seitz, Fowler and Sridhar teach the method of claim 1, implemented as a framework program, comprising: 
the plurality of initial entities embodied as variables within the framework program(Fowler, paragraph [0058], Preferably, the system may further comprise means for accessing data from the specification data to input variables and/or values into the program code. The specification data may be accessed by either the templates or the controls.  Paragraph [0416-0417], These hold the variable name for the collection so that an iterator-generating method (`foreach`) can incorporate the collection variable in the generated code. Composite Controls).  Seitz, fig. 7 and paragraph [0076-0083], FIG. Sridhar, fig. 11 and 12 and paragraph [0098-0102] In step 1112, the user interface front-end is automatically generated. In this step, the data view output for a selected data view may be automatically generated on a generic webpage. Thereafter, the website developer may edit the generic web page as appropriate to create the desired web page look (step 1114).);  

the domain ruleset embodied in the control structure of the framework program(Fowler, paragraph [0180], A layered meta-model 114 is developed to set out how the system model is to be implemented. The meta-model is described in more detail below but, in summary, the layered meta-model comprises a number of stacked meta-models relating to different aspects of the system. For example, a C# meta-model includes rules to define how C# may be generated from the system model and a business object meta-model defines rules for how the business-level aspects of the model may be implemented, for example defining the attributes and possible interactions between objects such as customers and products.  Seitz, fig. 7 and paragraph [0076-0083], FIG. 7 is a block diagram illustrating a system 100, according to an exemplary embodiment, to automatically generate software. The system 100 is shown to include a software development computer or machine 106 that reads a configuration file 102 and a class definition file 104 and generates a class that may be categorized as a subclass 108, a base class 110, or a skeleton class 112. A class may be likened to a cookie cutter. For example, a cookie cutter may be used to cut a cookie that resembles the cookie cutter. In a similar manner, a class may be used to instantiate (e.g., generate) a data object 20 at runtime that bears the imprint of the class (e.g., attribute names, attribute types, and other meta-data).  Fig. 12, paragraph [0108-0111], The configuration file 102 may include meta-data in the form of XML meta-data that has been modified. For example, the configuration file 102 may include additions, modifications, or deletions of meta-data in the configuration file 102 that were originally utilized to generate the base classes 110.  Sridhar, fig. 11 and 12 and paragraph [0098-0102] In step 1112, the user interface front-end is automatically generated. In this step, the data view output for a selected data view may be automatically generated on a generic webpage. Thereafter, the website developer may edit the generic web page as appropriate to create the desired web page look (step 1114).); 
 the set of code templates embodied as subroutines in the framework program(Fowler, paragraph [0838], Templates are similar to script programs or mail To apply this to Java, if a variable `name` in a template has the value "HelloJWorld", then the template processor converts the input: TABLE-US-00081 class $[name]BeanBase [ to class helloJWorldBeanBase.  Seitz, fig. 7 and paragraph [0076-0083], FIG. 7 is a block diagram illustrating a system 100, according to an exemplary embodiment, to automatically generate software. The system 100 is shown to include a software development computer or machine 106 that reads a configuration file 102 and a class definition file 104 and generates a class that may be categorized as a subclass 108, a base class 110, or a skeleton class 112. A class may be likened to a cookie cutter. For example, a cookie cutter may be used to cut a cookie that resembles the cookie cutter. In a similar manner, a class may be used to instantiate (e.g., generate) a data object 20 at runtime that bears the imprint of the class (e.g., attribute names, attribute types, and other meta-data).  Fig. 12, paragraph [0108-0111], The configuration file 102 may include meta-data in the form of XML meta-data that has been modified. For example, the configuration file 102 may include additions, modifications, or deletions of meta-data in the configuration file 102 that were originally utilized to generate the base classes 110.  Sridhar, fig. 11 and 12 and paragraph [0098-0102] In step 1112, the user interface front-end is automatically generated. In this step, the data view output for a selected data view may be automatically generated on a generic webpage. Thereafter, the website developer may edit the generic web page as appropriate to create the desired web page look (step 1114).); 
the formed computer program formed by a compiler sequentially executing a subset of the code template subroutines according to the initial entities(Fowler, paragraph [0867-0869], A special Ant task for artifact generation may be used to turn templates into text files. This uses Velocity as its engine and the current model node as its context. Like Ant, Velocity is preferably adapted to give access to the run-time model objects, which are generated in such a way that the `#foreach` language construct in Velocity walks through nested model objects by type (e.g. foreach method in a class, or foreach parameter in a method). Velocity also has the usual range of programming features--#if/#else/#end conditions, variables, file includes and macros being particularly useful.  Seitz, fig. 7 and paragraph [0076-0083], FIG. 7 is a block diagram illustrating a system 100, according to an exemplary embodiment, to automatically generate software. The system 100 is shown to include a software development computer or machine 106 that reads a configuration file 102 and a class definition file 104 and generates a class that may be categorized as a subclass 108, a base class 110, or a skeleton class 112. A class may be likened to a cookie cutter. For example, a cookie cutter may be used to cut a cookie that resembles the cookie cutter. In a similar manner, a class may be used to instantiate (e.g., generate) a data object 20 at runtime that bears the imprint of the class (e.g., attribute names, attribute types, and other meta-data).  Fig. 12, paragraph [0108-0111], The configuration file 102 may include meta-data in the form of XML meta-data that has been modified. For example, the configuration file 102 may include additions, modifications, or deletions of meta-data in the configuration file 102 that were originally utilized to generate the base classes 110.  Sridhar, fig. 11 and 12 and paragraph [0098-0102] In step 1112, the user interface 
Claim 10 is rejected for the reasons set forth hereinabove for claim 1, Seitz, Fowler and Sridhar teach the method of claim 1, 
wherein one or more of the components of the domain ruleset are implemented as a neural network(Fowler, fig. 11 and paragraph [0193], FIG. 11 is schematic diagram illustrating a further embodiment of system generation in which a technical analyst 1110 creates a specification as a UML model 1112 with deployment information. An infrastructure programmer 1114 develops transforms 1116, which may include patterns and templates, which may then be incorporated into the application framework 1120. An application programmer 1118 may further create business logic, such as java business logic 1122 to be incorporated into the framework 1120. Project and build jobs 1124 are then applied and the system, for example a J2EE application server 1126 is built, which may then be deployed 1128 by a deployer 1130.  Seitz, fig. 7 and paragraph [0076-0083], FIG. 7 is a block diagram illustrating a system 100, according to an exemplary embodiment, to automatically generate software. The system 100 is shown to include a software development computer or machine 106 that reads a configuration file 102 and a class definition file 104 and generates a class that may be categorized as a subclass 108, a base class 110, or a skeleton class 112. A class may be likened to a cookie cutter. For example, a cookie cutter may be used to cut a cookie that resembles the cookie cutter. In a similar manner, a class may be used to instantiate (e.g., generate) a Sridhar, fig. 11 and 12 and paragraph [0098-0102] In step 1112, the user interface front-end is automatically generated. In this step, the data view output for a selected data view may be automatically generated on a generic webpage. Thereafter, the website developer may edit the generic web page as appropriate to create the desired web page look (step 1114).).   
Claim 11 is rejected for the reasons set forth hereinabove for claim 1, Seitz, Fowler and Sridhar teach the method of claim 1, applied to the domain of a server program in a client- server network model, comprising: 
accessing a plurality of initial entities describing relational database tables, database columns, and relationships between database columns(Seitz, paragraph [0075-0078], The data base schema utility 103 reads one or more databases 24 that include at least one table 107and generates XML meta-data in the form skeleton information describing a data object 20. The skeleton information may include one or more attributes that are assigned names based on the names of the fields in the table 107. In addition, each attribute may be assigned an assumed type, and a logical table name.  Seitz, fig. 7 and paragraph [0076-0083], FIG. 7 is a block diagram illustrating a system 100, according to an exemplary embodiment, to automatically generate software. The system 100 is shown to include a software development computer or Sridhar, fig. 11 and 12 and paragraph [0098-0102] In step 1112, the user interface front-end is automatically generated. In this step, the data view output for a selected data view may be automatically generated on a generic webpage. Thereafter, the website developer may edit the generic web page as appropriate to create the desired web page look (step 1114).); 

forming a server program containing application programming interface (API) endpoints for each applicable database table to create, read, update, and delete (CRUD) a row in that table according to a coded permission scheme (Seitz, paragraph [0075], As illustrated, in the above figure and previous figures the data access layer 14 may be an object oriented abstraction for accessing and updating data in a distributed persistence resource (e.g., database 24). All persistence resource CRUD (create, read, update delete) operations may be performed through the data access layer 14 abstraction. Advantages of using the data access layer 14 include decoupling the persistent layer 16 from the other layers, encapsulation and translation of the data 22 from a persistence resource format (e.g., database fields) to objects format (e.g., data objects 20), encapsulation of a failover mechanism. In general, the data access layer 14 provides a consistent, transparent, object oriented application processing interface for accessing and updating the data 22 in distributed persistence resources.  Paragraph [0083].  Seitz, fig. 7 and paragraph [0076-0083], FIG. 7 is a block diagram illustrating a system 100, according to an exemplary embodiment, to automatically generate software. The system 100 is shown to include a software development computer or machine 106 that reads a configuration file 102 and a class definition file 104 and generates a class that may be categorized as a subclass 108, a base class 110, or a skeleton class 112. A class may be likened to a cookie cutter. For example, a cookie cutter may be used to cut a cookie that resembles the cookie cutter. In a similar manner, a class may be used to instantiate (e.g., generate) a data object 20 at runtime that bears the imprint of the class (e.g., attribute names, attribute types, and other meta-data).  Fig. 12, paragraph [0108-0111], The configuration file 102 may include meta-data in the form of XML meta-data that has been modified. For example, the configuration file 102 may include additions, modifications, or deletions of meta-data in the configuration file 102 that were originally utilized to generate the base classes 110.  Sridhar, fig. 11 and 12 and paragraph [0098-0102] In step 1112, the user interface front-end is automatically generated. In this step, the data view output for a selected data view may be automatically generated on a generic webpage. Thereafter, the website 
 
Claim 12 is rejected for the reasons set forth hereinabove for claim 11, Seitz, Fowler and Sridhar teach the method of claim 11, 
wherein the relational database and its related terms are substituted with those of a non-relational database, graph database, document database, key-value store, entity-attribute-value store, time series database, CSV file, JSON file, or other non-transitory computer-readable data storage system and that system's corresponding terms(Fowler, fig. 9 and paragraph [0857], FIG. 9 illustrates the process of building a system from a specification according to one embodiment. The XML specification 910 is input into the system and the engine of the system 912 develops the specification using patterns, as described above. The Ant build for the session 914 is then initiated and templates 916 are accessed as required. Per -template Velocity tasks 918 are performed to generate a text file product 920.  Seitz, fig. 7 and paragraph [0076-0083], FIG. 7 is a block diagram illustrating a system 100, according to an exemplary embodiment, to automatically generate software. The system 100 is shown to include a software development computer or machine 106 that reads a configuration file 102 and a class definition file 104 and generates a class that may be categorized as a subclass 108, a base class 110, or a skeleton class 112. A class may be likened to a cookie cutter. For example, a cookie cutter may be used to cut a cookie that resembles the cookie cutter. In a similar manner, a class may be used to instantiate (e.g., generate) a data object 20 at runtime that bears the imprint of the class (e.g., attribute names, attribute types, and other meta-Sridhar, fig. 11 and 12 and paragraph [0098-0102] In step 1112, the user interface front-end is automatically generated. In this step, the data view output for a selected data view may be automatically generated on a generic webpage. Thereafter, the website developer may edit the generic web page as appropriate to create the desired web page look (step 1114).).  

Claim 13 is rejected for the reasons set forth hereinabove for claim 1, Seitz, Fowler and Sridhar teach the method of claim 1, 
additionally generating human-readable documentation describing the formed computer program(Seitz, paragraph [0077], The configuration file 102 may include meta-data in the form of XML meta-data to generate classes for an object to relational mapping system, also in accordance with the invention. The configuration file 102 may include meta-data that is generated by a data base schema utility 103 that automatically generates the meta-data and an editing process 105 that may utilize manual and/or automatic processes to generate the meta-data.  Seitz, fig. 7 and paragraph [0076-0083], FIG. 7 is a block diagram illustrating a system 100, according to an exemplary embodiment, to automatically generate software. The system 100 is shown to include a software development computer or machine 106 that reads a configuration file 102 and a class definition file 104 and generates a class that may be categorized as a subclass Sridhar, fig. 11 and 12 and paragraph [0098-0102] In step 1112, the user interface front-end is automatically generated. In this step, the data view output for a selected data view may be automatically generated on a generic webpage. Thereafter, the website developer may edit the generic web page as appropriate to create the desired web page look (step 1114).).  
  
Claim 14 is rejected for the reasons set forth hereinabove for claim 1, Seitz, Fowler and Sridhar teach the method of claim 1, 
additionally generating computer-readable documentation describing the formed computer program(Fowler, paragraph [0625], Historically, the PIM/PSM split mirrored the split between the business analysis and design phases. If the Model Driven Architecture (MDA) architect can specify PIM transformations that generate the design classes, the PSM is useful only for debugging and the present system preferably produces a PIM output for debugging and/or documentation, as illustrated schematically in FIG. 4.  Seitz, fig. 7 and paragraph [0076-0083], FIG. 7 is a block diagram illustrating Sridhar, fig. 11 and 12 and paragraph [0098-0102] In step 1112, the user interface front-end is automatically generated. In this step, the data view output for a selected data view may be automatically generated on a generic webpage. Thereafter, the website developer may edit the generic web page as appropriate to create the desired web page look (step 1114).).  
  
Claim 15 is rejected for the reasons set forth hereinabove for claim 1, Seitz, Fowler and Sridhar teach the method of claim 1, 
wherein the domain ruleset is applied during development of the plurality of initial entities, generating one or more generated entities upon creation of an initial entity(Seitz, paragraph [0111], The software development machine 106 may include a Seitz, fig. 7 and paragraph [0076-0083], FIG. 7 is a block diagram illustrating a system 100, according to an exemplary embodiment, to automatically generate software. The system 100 is shown to include a software development computer or machine 106 that reads a configuration file 102 and a class definition file 104 and generates a class that may be categorized as a subclass 108, a base class 110, or a skeleton class 112. A class may be likened to a cookie cutter. For example, a cookie cutter may be used to cut a cookie that resembles the cookie cutter. In a similar manner, a class may be used to instantiate (e.g., generate) a data object 20 at runtime that bears the imprint of the class (e.g., attribute names, attribute types, and other meta-data).  Fig. 12, paragraph [0108-0111], The configuration file 102 may include meta-data in the form of XML meta-data that has been modified. For example, the configuration file 102 may include additions, modifications, or deletions of meta-data in the configuration file 102 that were originally utilized to generate the base classes 110.  Sridhar, fig. 11 and 12 and paragraph [0098-0102] In step 1112, the user interface front-end is automatically generated. In this step, the data view output for a selected data view may be automatically generated on a generic webpage. Thereafter, the website developer may edit the generic web page as appropriate to create the desired web page look (step 1114).).  
  
Claim 16 is rejected for the reasons set forth hereinabove for claim 1, Seitz, Fowler and Sridhar teach the method of claim 1, 
wherein the domain ruleset comprises multiple rulesets, algorithms, or programs to be applied at once or in stages(Fowler, paragraph [1139-1156], Rules which may be used for component.properties may include: 1. The syntax is one property `name=value`, or #comment, per line--standard Java properties file syntax. 2. Substitution is allowed using $[x], where `x` is a known property or getter. Note that the `[ ]` braces are required after the $.  Seitz, fig. 7 and paragraph [0076-0083], FIG. 7 is a block diagram illustrating a system 100, according to an exemplary embodiment, to automatically generate software. The system 100 is shown to include a software development computer or machine 106 that reads a configuration file 102 and a class definition file 104 and generates a class that may be categorized as a subclass 108, a base class 110, or a skeleton class 112. A class may be likened to a cookie cutter. For example, a cookie cutter may be used to cut a cookie that resembles the cookie cutter. In a similar manner, a class may be used to instantiate (e.g., generate) a data object 20 at runtime that bears the imprint of the class (e.g., attribute names, attribute types, and other meta-data).  Fig. 12, paragraph [0108-0111], The configuration file 102 may include meta-data in the form of XML meta-data that has been modified. For example, the configuration file 102 may include additions, modifications, or deletions of meta-data in the configuration file 102 that were originally utilized to generate the base classes 110.  Sridhar, fig. 11 and 12 and paragraph [0098-0102] In step 1112, the user interface front-end is automatically generated. In this step, the data view output for a selected data view may be automatically generated on a generic webpage. Thereafter, the 

Claim 17 is rejected for the reasons set forth hereinabove for claim 1, Seitz, Fowler and Sridhar teach the method of claim 1, 
wherein a plurality of entity-template pairs each comprise a plurality of entities, a plurality of code templates, or pluralities of both(Seitz, paragraph [0114], FIG. 15 is a flow chart illustrating a method 350, in accordance with an aspect of the invention, to automatically regenerate software for accessing data. The method 350 is described by way of example to the system described above and commences at operation 352 with the read module 344 reading an XSL template 109 from a class definition file 104. Thereafter, at operation 354, the read module 344 utilizes the XSL template 109 to read the appropriate XML meta-data from the configuration file 102. At operation 356 the class generator module 118 utilizes the XML meta-data to automatically generate a base class 110 as defined by the XSL template 109. For example, the class generator module 118 may regenerate a codegen data object interface class 120, a codegen data object implementation class 122, a codegen map class 124, a codegen business object interface class 126 or a codegen business object implementation class 128 (see FIG. 12).  Seitz, fig. 7 and paragraph [0076-0083], FIG. 7 is a block diagram illustrating a system 100, according to an exemplary embodiment, to automatically generate software. The system 100 is shown to include a software development computer or machine 106 that reads a configuration file 102 and a class definition file 104 and generates a class that may be categorized as a subclass 108, a base class 110, or a Sridhar, fig. 11 and 12 and paragraph [0098-0102] In step 1112, the user interface front-end is automatically generated. In this step, the data view output for a selected data view may be automatically generated on a generic webpage. Thereafter, the website developer may edit the generic web page as appropriate to create the desired web page look (step 1114).).  
Claim 18 is rejected, Seitz teaches a  computer-implemented method for creating a controlled computer program from an arranged plurality of code templates, the method comprising(Seitz, abstract and summary):  
forming a plurality of entity-template pairs by matching each entity with a code template of a plurality of code templates whose name corresponds to the entity's designated template attribute value(Seitz, paragraph [0081-0082], The base classes 110 have progeny in the respective subclasses which inherit from the base class 110. The base class 110 includes a codegen (code generator) data object interface class 120, a codegen data object implementation class 122, a codegen map class 124, a codegen business object interface class 126 and a codegen business object implementation class 128. The base classes 110 may include boiler plate and infrastructure code that may automatically be regenerated after the initial generation. The prefix "codegen" may be used to identify a base class 110 that may be regenerated on successive regenerations of the software.  Seitz, fig. 7 and paragraph [0076-0083], FIG. 7 is a block diagram illustrating a system 100, according to an exemplary embodiment, to automatically generate software. The system 100 is shown to include a software development computer or machine 106 that reads a configuration file 102 and a class definition file 104 and generates a class that may be categorized as a subclass 108, a base class 110, or a skeleton class 112. A class may be likened to a cookie cutter. For example, a cookie cutter may be used to cut a cookie that resembles the cookie cutter. In a similar manner, a class may be used to instantiate (e.g., generate) a data object 20 at runtime that bears the imprint of the class (e.g., attribute names, attribute types, and other meta-data).  Fig. 12, paragraph [0108-0111], The configuration file 102 may include meta-data in the form of XML meta-data that has been modified. For example, the configuration file 102 may include additions, modifications, or deletions of meta-data in the configuration file 102 that were originally utilized to generate the base classes 110.); 
forming code snippets by replacing designated variables in the code template with corresponding attribute values from the entity in each entity-template pair(Seitz, paragraph [0082], The subclasses 108 may inherit from the base classes 110. For example, a data object interface class 130 may inherit from a codegen data object interface class 120. The subclasses 108 may include the data object interface class 130, a data object implementation class 132, a map class 134, a business object The subclasses 108 may be generated once and provide for the addition of custom code that may take the form of a method that abstracts the data in a custom manner or a method that overrides a corresponding method in the base class 110, or a method that augments functionality in the corresponding base class 110 (e.g., adds functionality not provided for by the base class 110).  Fig. 11 and paragraph [0105], FIG. 11 is a flow chart illustrating a method 330, in accordance with the invention, to automatically generate software for accessing data. The method 330 is described by way of example with reference to the system described above and commences at operation 332 with the read module 116 reading an XSL template 109 from a class definition file 104. At operation 334, the read module 116 utilizes the XSL template 109 to read the appropriate XML meta-data from the configuration file 102. Thereafter, at operation 336, the class generator module 118 utilizes the XML meta-data to automatically generate the class as defined by the XSL template 109.  Seitz, fig. 7 and paragraph [0076-0083], FIG. 7 is a block diagram illustrating a system 100, according to an exemplary embodiment, to automatically generate software. The system 100 is shown to include a software development computer or machine 106 that reads a configuration file 102 and a class definition file 104 and generates a class that may be categorized as a subclass 108, a base class 110, or a skeleton class 112. A class may be likened to a cookie cutter. For example, a cookie cutter may be used to cut a cookie that resembles the cookie cutter. In a similar manner, a class may be used to instantiate (e.g., generate) a data object 20 at runtime that bears the imprint of the class (e.g., attribute names, attribute types, and other meta-data).  Fig. 12, paragraph 

nesting each child code snippet within the designated child point of its parent's code snippet by matching the child code snippet's entity's designated parent attribute value with the corresponding parent code snippet's entity's designated identification attribute value(Seitz, paragraph [0109], The configuration file 102 may include meta-data in the form of XML meta-data that has been modified. For example, the configuration file 102 may include additions, modifications, or deletions of meta-data in the configuration file 102 that were originally utilized to generate the base classes 110. In this manner, the base classes 110 may be regenerated without impacting custom code included in the originally generated subclasses 108 and/or the skeleton classes 112. For example, an attribute may be added or removed from a base class 110, an attribute may be relocated to a different logical table, or an SQL statement may be modified that is utilized by one of the classes in the base class 110. Each of these exemplary changes may be included in the bases classes 110 through code regeneration without impacting on custom code that is associated with a class in the subclass 108 and/or the skeleton class 112.  Paragraph [0125], The contain field mapping 252 may be used to identify an attribute that is a reference to a data object 20 that is contained by the parent object and can be have its data retrieved in the same SQL as the parent object. The contain field mapping 252 includes, for example, a that reads a configuration file 102 and a class definition file 104 and generates a class that may be categorized as a subclass 108, a base class 110, or a skeleton class 112. A class may be likened to a cookie cutter. For example, a cookie cutter may be used to cut a cookie that resembles the cookie cutter. In a similar manner, a class may be used to instantiate (e.g., generate) a data object 20 at runtime that bears the imprint of the class (e.g., attribute names, attribute types, and other meta-data). Paragraph [0077], The configuration file 102 may include meta-data in the form of XML meta-data to generate classes for an object to relational mapping system, also in accordance with the invention. The configuration file 102 may include meta-data that is generated by a data base schema utility 103 that automatically generates the meta-data and an editing process 105 that may utilize manual and/or automatic processes to generate the meta-data.  Seitz, fig. 7 and paragraph [0076-0083], FIG. 7 is 
ordering sibling code snippets according to their entity's designated order attribute value(Seitz, paragraph [0083], The skeleton classes 112 may be generated only once and provide for the addition of custom code. The skeleton classes 112 includes a data access object class 140, a data access object test class 142, a business object factory class 144, a business object factory implementation class 146, and a business object factory test class 148. The data access object test class 142 and the business object factory test class 148 may be utilized to add custom code to unit test all of the related classes (e.g., a subclass 108, a base class 110, and a skeleton class 112). The term "factory" as included in the above mentioned classes denotes, but is not limited to, an object that encapsulates the creation of objects inside a single interface. The contain field mapping 252 may be used to identify an attribute that is a reference to a data object 20 that is contained by the parent object and can be have its data retrieved in the same SQL as the parent object. The contain field mapping 252 includes, for example, a contained name 253, an attribute name 256, a map class name 221, an object class name 223 of the contained subobject, and an attribute type 229 which is the external type for the contained subobject (e.g. DOI). Further, the attribute name 256 of the contained sub-data object may appear in a query template as prefixed with ":", followed by the attribute name of the contained sub-object in the parent object, followed by a ".", and then the attribute name inside the contained sub-data object (e.g., :m_containedSubObject.m_attribute name) and when used in this manner may function as a place holder for the corresponding value in the contained sub-data object 20.  Seitz, fig. 7 and paragraph [0076-0083], FIG. 7 is a block diagram illustrating a system 100, according to an exemplary embodiment, to automatically generate software. The system 100 is shown to include a software development computer or machine 106 that reads a configuration file 102 and a class definition file 104 and generates a class that may be categorized as a subclass 108, a base class 110, or a skeleton class 112. A class may be likened to a cookie cutter. For example, a cookie cutter may be used to cut a cookie that resembles the cookie cutter. In a similar manner, a class may be used to instantiate (e.g., generate) a data object 20 at runtime that bears the imprint of the class (e.g., attribute names, attribute types, and other meta-data).  Fig. 12, paragraph [0108-0111], The configuration file 102 may include meta-data in the form of XML meta-data that has been modified. For example, the configuration file 102 may include additions, modifications, or deletions of meta-data in the configuration file 102 that were originally utilized to generate the base classes 110.); and 43HW-004 
forming a controlled computer program from the arranged code snippets(Seitz, paragraph [0083], The skeleton classes 112 may be generated only once and provide for the addition of custom code. The skeleton classes 112 includes a data access object class 140, a data access object test class 142, a business object factory class 144, a business object factory implementation class 146, and a business object factory test class 148. The data access object test class 142 and the business object factory test class 148 may be utilized to add custom code to unit test all of the related classes (e.g., a subclass 108, a base class 110, and a skeleton class 112). The term "factory" as included in the above mentioned classes denotes, but is not limited to, an object that encapsulates the creation of objects inside a single interface. The data Seitz, fig. 7 and paragraph [0076-0083], FIG. 7 is a block diagram illustrating a system 100, according to an exemplary embodiment, to automatically generate software. The system 100 is shown to include a software development computer or machine 106 that reads a configuration file 102 and a class definition file 104 and generates a class that may be categorized as a subclass 108, a base class 110, or a skeleton class 112. A class may be likened to a cookie cutter. For example, a cookie cutter may be used to cut a cookie that resembles the cookie cutter. In a similar manner, a class may be used to instantiate (e.g., generate) a data object 20 at runtime that bears the imprint of the class (e.g., attribute names, attribute types, and other meta-data).  Fig. 12, paragraph [0108-0111], The configuration file 102 may include meta-data in the form of XML meta-data that has been modified. For example, the configuration file 102 may include additions, modifications, or deletions of meta-data in the configuration file 102 that were originally utilized to generate the base classes 110.).  
 The Office would like to use prior art Fowler to back up Seitz to further teach limitation
code templates(Fowler, US 20080082959, paragraph [0053], In a further aspect of the invention, there is provided a code generation system for generating program code for use in implementing a software system specified by specification data, the system comprising: an input component for receiving specification data for the software system; means (for example storage) for storing a plurality of templates, wherein the templates define sections of program code; means (for example storage) for storing a code generation component for applying selected templates to elements of the specification data to generate corresponding sections of generated program code based on the templates; means (for example a processing component) for executing controls selected based on the references in the templates and incorporating the output from the controls into the program code.  Paragraph [0054-0058], Advantageously, providing controls that are executable at generate time may increase the richness and complexity of program code that may be generated. Using controls external to the templates may further allow a user to change standard features applied to many templates via controls without changing each template individually, as described in more detail below. The output from the control may be incorporated directly into the program code, for example as program code or as a variable, or may be incorporated indirectly, for example by affecting the further processing of the program code.).
It would have obvious to one having ordinary skill in the art before the effecting filling date of the claimed invention to combine the teachings of cited references. Thus, one of ordinary skill in the art before the effecting filling date of the claimed invention would have been motivated to incorporate Fowler into Seitz's to generate program code e.g. HTML code, XMI code, Java 2 Enterprise Edition (J2EE) code, and .NET (RTM: Software component) code, for implementing a software system specified by specification data by an application programmer.  The system enables the specification data and the specification represented by the data to be enhanced before code Fowler (See abstract and summary).  
The Office would like to use prior art Fowler to back up Seitz to further teach limitation
forming a controlled computer program from the arranged code snippets(Sridhar, paragraph [0055-0056], The code lines 7-10, 14-17, 24-27, 64-67, and 72-74 illustrate places where the generator introduces lists of attribute names corresponding to the actual attributes of the table. Thus the process for constructing the Java classes corresponding to the database tables is as follows. First, analyze the database schema and create a list of tables, and a list of attributes for each table. Thereafter using a pre-created Java class template, create two classes for each table in the list, by replacing occurrences of the table name and list of attributes by the corresponding values. This accounts for both the Java code and the embedded SQL code. Thereafter, outputting the resulting Java classes.  Paragraph [0057-0060], There is created "generic" back-end Java code that relies on the automatically-generated Java classes for correct operation with multi-table user-data models. The code is generic, in that its structure does not rely either on a particular table structure or a particular user data model structure. It merely 
It would have obvious to one having ordinary skill in the art before the effecting filling date of the claimed invention to combine the teachings of cited references. Thus, one of ordinary skill in the art before the effecting filling date of the claimed invention would have been motivated to incorporate Sridhar into Seitz and Fowler's to simplify the process of building the website and allows websites to be developed even by people who have only modest technical skills. Scalability, maintainability and cross- platform compatibility are ensured. A meta-template including a tag and a variable are expanded relative to an user data model using a template expander as suggested by Sridhar (See abstract and summary).
Claim 19 is rejected for the reasons set forth hereinabove for claim 18, Seitz, Fowler and Sridhar teach the method of claim 18, 
wherein a plurality of entities contain values containing code snippets to be included in the formed computer program(Seitz, paragraph [0100], FIG. 10K illustrates an exemplary read set 228. Each read set 228 defines a set of attributes 34 that the application domain 18 may request to be read from the database 24 and populated to the data object 20. Each read set 228 may include a read set name 262, one or more member names 261 and an optional full set flag that may be asserted TRUE (e.g., read all attributes of the data object 20). The member name 261 corresponds to a full name 247 (e.g., the definitions for the full name 247 are associated with the member name 261).  Seitz, fig. 7 and paragraph [0076-0083], FIG. 7 is a block Sridhar, fig. 11 and 12 and paragraph [0098-0102] In step 1112, the user interface front-end is automatically generated. In this step, the data view output for a selected data view may be automatically generated on a generic webpage. Thereafter, the website developer may edit the generic web page as appropriate to create the desired web page look (step 1114).).  
Response to Argument
The terminal disclaimer between the instant application and patent number 10,853,062 has been filed on 11/12/2021.  Therefore, the non-statutory rejection between the instant application and the patent number 10,853,062 has been withdrawn.
Claim 20 has been canceled.  Therefore, 112(b) and 103 rejections for claim 20 have been withdrawn.
On page 8, applicant argued that “As taught in the present invention FIG. 2, and as reflected in Claim 1 "forming a computer program by arranging the plurality of code snippets," each code snippet in the present invention is a template string, nested and ordered dynamically according to a distinct domain ruleset and the codecepts. This dynamic nesting without a templating engine is novel to the present invention.”
For claim 1, in response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., “a template string, nested and ordered dynamically according to a distinct domain ruleset and the codecepts” and “This dynamic nesting without a templating engine”) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).  The Office suggested that applicants to amend the claims to include these features.
On page 9, applicant argued that “In contrast, the present invention's amended Claim 1 step of " forming a plurality of entity-template pairs by pairing each of a subset of the plurality of generated entities with a corresponding code template from the set of code templates" as an intermediate step, not outputted by the system. Seitz is teaching inheritance executed in the formed Java program, the present invention is teaching selection of template strings prior to program formation.”
The Office would like to point out that claim 1 which filed on 11/12/2021 has not been amended.  The Office
On page 9, applicant argued that “The same is true for the present inventions amended Claim 1 step of "forming a plurality of code snippets by inserting at least one value from the entity into the code template in each entity-template pair." This is an intermediate step performed by the computer running the hyperpiler prior to program formation.”
The Office would like to point out that claim 1 which filed on 11/12/2021 has not been amended.  The Office recommended applicant to amend claim 1 and claim 18 to include this feature.
On the reply 11/12/2021, claim 18 has not been addressed.  Therefore, The Office will not address claim 18 in the arguments.
  
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DUY KHUONG THANH NGUYEN whose telephone number is (571)270-7139.  The examiner can normally be reached on M-F 8 to 5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lewis Bullock can be reached on 5712723759.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/DUY KHUONG T NGUYEN/           Primary Examiner, Art Unit 2199